                       IN THE UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF ARKANSAS
                               HOT SPRINGS DIVISION


DANIEL BRYCE HURLBUT                                                              PLAINTIFF

 V.                                  CIVIL NO. 6:18-CV-6016

DR. CHARLES LIGGETT, et al.                                                   DEFENDANTS


                                           ORDER

       The Court has received a Report and Recommendation (ECF No. 73) from United States

Magistrate Judge Mark E. Ford. Plaintiff proceeds in this 42 U.S.C. §1983 action pro se and in

forma pauperis. Currently before the Court is Defendants’ Motion for Summary Judgment (ECF

No. 43). Upon review, the Magistrate recommended that Defendants’ Motion for Summary

Judgment be granted, and Plaintiff’s Complaint against all Defendants be dismissed prejudice.

The Magistrate also recommended that Plaintiff’s Cross Motion for Summary Judgment (ECF

No. 52) be denied.     Plaintiff filed timely Objections (ECF No. 74) to the Report and

Recommendation. The matter is now ripe for consideration.

       The Court has conducted a de novo review of those portions of the report and

recommendation to which Plaintiff has objected. 28 U.S.C. § 636(b)(1). Plaintiff’s objections

offer neither law nor fact requiring departure from the Magistrate’s findings. The report and

recommendation is proper, contains no clear error, and is ADOPTED IN ITS ENTIRETY.

       IT IS THEREFORE ORDERED as follows:

       1. Defendants’ Motion for Summary Judgment (ECF No. 43) should be and hereby is

          GRANTED;

       2. Plaintiff’s Cross Motion for Summary Judgment (ECF No. 52) should be and hereby
   is DENIED; and

3. Plaintiff’s Complaint against all Defendants should be and hereby is DISMISSED

   WITH PREJUDICE.

 SO ORDERED this 10th day of September 2019.

                                               /s/Robert T. Dawson
                                               ROBERT T. DAWSON
                                               SENIOR U.S. DISTRICT JUDGE
